 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
      PHILIP JOHN WATSON,                                Case No. 1:18-cv-00865-JDP
 9
                         Plaintiff,                      ORDER ON SOCIAL SECURITY APPEAL
10
              v.
11
      Commissioner of Social Security,
12
                         Defendant.
13

14

15          This matter is before the court on claimant’s request for judicial review of an unfavorable
16   decision of the Commissioner of the Social Security Administration (“SSA”) regarding his
17   application for a period of disability and disability insurance benefits. Claimant seeks benefits
18   based on alleged mental limitations. At a hearing on September 20, 2019, I heard argument from
19   the parties. I have reviewed the record, administrative transcript, briefs of the parties, and
20   applicable law, and have considered arguments made at the hearing. For the reasons stated on the
21   record at oral argument and in this order, I vacate the administrative decision of the
22   Commissioner and remand this case for further proceedings before the Administrative Law Judge
23   (“ALJ”).
24          I remand this case because I find that the ALJ’s evaluation of the opinions of (1) a treating
25   doctor and (2) a lay witness fell short of the requirements established by our Court of Appeals.
26   The ALJ did not provide a specific and legitimate reason for discounting the opinion of treating
27   physician Dr. Berner. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (If a treating
28
                                                        1
 1   doctor’s opinion “is contradicted by another doctor, the Commissioner may not reject this opinion

 2   without providing specific and legitimate reasons supported by substantial evidence in the

 3   record.” (internal quotation omitted)). Dr. Berner saw claimant five times, over an approximately

 4   two-year period. He provided six pages of notes and a one-page cover letter describing what he

 5   saw as claimant’s limitations and their impact on his ability to work (claimant could work only

 6   under “unusual circumstances without the usual demands for structure, punctuality, getting along

 7   with others, and anger management”). AR 426.

 8          The ALJ gave four reasons for according Dr. Berner’s opinion “little weight,” but none

 9   pass muster. Id. First, the ALJ stated that Dr. Berner saw claimant only “a few times.” Id. In

10   many circumstances, this would be a specific and legitimate reason for discounting a medical

11   opinion, but it is not one here, where the ALJ chose to rely almost entirely on medical consultants

12   who never saw claimant at all. Id. Second, the ALJ criticized Dr. Berner’s opinion as “very

13   vague.” I am unable to reconcile this with Dr. Berner’s statement of his opinion which, though

14   not lengthy, is specific both as to suspected neurological conditions (ADHD, “anger and impulse

15   control,” “unusual Bipolar Disorder,” and the condition that “in the recent past has been referred

16   to as Aspergers Syndrome”) and as to the impacts of these conditions on claimant’s ability to

17   work (see quote in preceding paragraph). Id. Third, the ALJ states that “the issue of disability is

18   reserved to the Commissioner.” Id. As our Court of Appeals has put it, “the fact that the treating

19   physician’s opinion was on an issue reserved to the Commissioner is not by itself a reason for

20   rejecting that opinion.” Esparza v. Colvin, 631 F. App’x 460, 462 (9th Cir. 2015). Finally, the

21   ALJ observed that Dr. Berner is not a vocational rehabilitation specialist. While undisputed, this

22   is hardly a reason to set aside the opinion in its entirety, as the ALJ appears to have done. AR 37.

23          Turning to the issue of the lay witness, the ALJ did not provide a sufficient basis for

24   discounting the opinion of claimant’s therapist. Under the law of this circuit, “an ALJ need only

25   give germane reasons for discrediting the testimony of lay witnesses.” Bayliss v. Barnhart, 427

26   F.3d 1211, 1218 (9th Cir. 2005). Though this standard sets a low bar, that bar is not devoid of

27   meaning. The ALJ fell short of it here, where she discounted the statements of Ms. Thompsen

28   because “she is not an acceptable medical source.” AR 37. Though that may be the case within
                                                       2
 1   the meaning of relevant regulations, Ms. Thompsen’s opinion still deserved consideration as that

 2   of a lay witness. The ALJ seems to recognize this, declaring that she gave Ms. Thompsen’s

 3   opinion “the appropriate weight for non-acceptable medical source reports.” Id. Unfortunately, I

 4   cannot just take her word for it; I am charged with conducting judicial review.1

 5            Accordingly, the clerk of court is directed to enter judgment in favor of claimant Phillip

 6   John Watson and against defendant Commissioner of Social Security, and to close this case.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      September 23, 2019
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12
     No. 200.
13

14

15

16

17

18

19

20
21

22

23   1
      The ALJ also gave rather short shrift to the opinions of at least three other lay witnesses—
     claimant’s aunt, and two sisters—stating simply that these sources “have not established that they
24   have expertise in the areas of vocational rehabilitation or job placement.” This is akin to stating
     that the lay witnesses are lay witnesses; it is not a reason germane to these particular lay
25   witnesses. Follow-up statements by the ALJ, however, raise at least the possibility that the ALJ
26   discounted the opinions of these sources because she thought that these sources’ views were
     driven by what the ALJ saw as unrealistically high expectations for claimant (they wanted him to
27   lead a “normal life”). Given the other issues identified in this order, I need not and do not reach
     the issue of whether the ALJ’s stated basis for discounting the testimony of these witnesses was—
28   as required—“germane.” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).
                                                          3
